UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

pee ae sie ee ne nnnnnn enn een rene cee nen neneenennnee x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
\2 -cr- fH] 00)
Alberto Rivera
Defendants).
penne nce neneneneeceneenene x
Defendant __ Alberto Rivera hereby voluntarily consents te

 

participate in the following proceeding via_*_ videoconferencing or _*_ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

K Bail/Detention Hearing

Conference Before a Judicial Officer

(During a video conference on May 6, 2021, Alberta Rivera

authorized Benjamin Gold to affix his electronic signature to this

 

 

form), ~
Alberto Rivera Bom (Se
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Alberto Rivera Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

_. . Lee
/ f: “FA ef Cc oe fet en 3 f “ wi f wtb! 3.5

 

Date U.S, District Judge/U.S. Magistrate Judge

 
